Opinion filed September 10, 2009 











 








 




Opinion filed September 10, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00074-CV
                                           __________
 
                                        JAMES DE MOSS, Appellant
 
                                                             V.
 
                               CHARLES
COTHRON ET AL, Appellees
 

 
                                         On
Appeal from the 259th District Court
 
                                                           Jones
County, Texas
 
                                                    Trial
Court Cause No. 20752
 

 
                                              M E
M O R A N D U M   O P I N I O N
In
April 2005, James De Moss sued Correctional Officer Charles Cothron, Captain
Ronnie Williams, Property Officer Janay Williams, Sergeant Denis Hawkins,
Correctional Officer Patrick Martin, Correctional Officer Donald Davis,
Assistant Warden Stacey Jackson, Assistant Warden Cary Cook, and Mailroom
Supervisor Amanda McCree for various negligence, abuse, tort, retaliation, and 
civil rights claims.  On February 23, 2009, appellees filed a motion for
dismissal for want of prosecution pursuant to Tex.
R. Civ. P. 165a.  The trial court granted the motion and dismissed the
case.  We affirm.




Appellant
has filed various motions, responses, documents, and a brief in which he
challenges the dismissal of his claims.  He argues that the trial court
violated his freedom of speech.  He also contends that a motion to recuse was
pending before the trial court and, therefore, that the delay of four years was
due to the trial court=s
inaction not to his actions.  The record before this court does not support any
of appellant=s
contentions.
All
of appellant=s
arguments have been considered.  Each is overruled.  The order of the trial
court is affirmed.
 
PER CURIAM
 
September 10,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.